FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 26, 2021

                                       No. 04-20-00596-CV

                  IN THE INTEREST OF L.J.K. AND C.A.K., CHILDREN

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI01008
                        Honorable Mary Lou Alvarez, Judge Presiding


                                          ORDER
        Appellant, who is acting pro se on appeal, appeals from orders entered in the underlying
suit affecting the parent-child relationship. Ms. Judy Mata and Ms. Mary Beth Sasala are two
of the court reporters responsible for filing the reporter’s record in this appeal. Ms. Mata filed
her record on May 24, 2021 and Ms. Sasala’s record is due June 25, 2021.

        On May 25, 2021, appellant identified Ms. MC Martinez-Wilson as another reporter
responsible for filing a reporter’s record in this appeal. On that same date, appellant filed in this
court a “Motion for Preparation of Court Reporters’ Records” in which he (1) requested that a
reporter’s record be prepared and (2) designated those portions of the record to be included in the
reporter’s record. Appellant provided Ms. Martinez-Wilson with a copy of the motion via her
work email address. Appellant also stated he has filed an affidavit of indigency.

         Ms. Martinez-Wilson is hereby ORDERED to, no later than June 25, 2021, either
(1) file the reporter’s records requested by appellant or (2) inform this court and appellant in
writing of the records not taken by her.




                                                      _________________________________
                                                      Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of May, 2021.
                           FILE COPY



___________________________________
MICHAEL A. CRUZ, Clerk of Court